Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2014

                                      No. 04-14-00796-CV

                               LOCKHILL VENTURES, LLC,
                                      Appellant

                                                v.

    ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmor Management, LLC,
                                    Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10796
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        On November 24, 2014, the court reporter filed a notification of late record stating that
the appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that: either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court